 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   WILLIAM K. SCHANCK,                               No. 2:18-cv-0328 AC P
11                      Plaintiff,
12          v.                                         ORDER
13   LORI HAGGARD,
14                      Defendant.
15

16          Plaintiff, a federal prisoner proceeding pro se, has filed a motion for a court order to allow

17   law library access. ECF No. 8. In his motion, plaintiff requests an order allowing him unlimited

18   access to the law library when it is open and access to a typewriter. Id.

19          There are currently no deadlines pending in this case, and plaintiff can request additional

20   time to meet any deadlines that do arise if he finds that he has difficulty meeting them due to

21   limited access to the library. With respect to plaintiff’s claim that he requires a typewriter

22   because the court demands “proper formatting of documents,” it is not necessary for his

23   submissions to the court to be typed and the court regularly accepts handwritten documents from

24   incarcerated plaintiffs. Furthermore, plaintiff recently filed a notice of change of address that

25   shows that he is no longer at the facility where his access was limited (ECF No. 11), making his

26   request moot.

27   ////

28   ////
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for unlimited access to
 2   the law library and for access to a typewriter (ECF No. 8) is denied.
 3   DATED: March 29, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
